Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Office Action Vacated
It is noted that the Final Office Action mailed previously on 11 May 2021 is being vacated and is being replaced by the instant Final Office Action. Applicant had made errors with regard to claim numbering in the amendment filed 14 January 2021. Due to oversight by the current Examiner these errors were not noticed and the claims were entered into the prosecution. See the Status of Claims section below.

Prosecution Reopened
In view of the Appeal Brief filed on 11 October 2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth 
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651       
                                                                                                                                                                                      
Status of Claims
	It is noted that with regard to the claim amendment filed 14 January 2021:
	1) Applicant appears to have incorporated original claim 2 (of the original claim set filed 30 April 2019) into amended claim 1. However, claim 2 was not canceled; the claim 2 status identifier in the amended claim set recites the language of original claim 3. Claim 3 was canceled in the amended claim set;
	2) Applicant appears to have incorporated original claim 4 into amended claim 1. However, claim 4 was not canceled; the claim 4 status identifier in the amended claim set recites the language of original claim 5; and
	3) Due to these incorrectly-made claim amendments, the entirety of the amended claim set recites a numbering order that is different from the numbering order in the original claim set.
	See MPEP 608.01(j) in which 37 CFR 1.126 reads: The original numbering of the claims must be preserved throughout the prosecution. When claims are canceled the remaining claims must not be renumbered. When claims are added, they must be numbered by the applicant consecutively beginning with the number next following the highest numbered claim previously presented (whether entered or not).

Claims 1, 2, 4-9 and 11-16 are pending.
	Claims 1, 2, 4-9 and 11-16 are rejected.
	Claims 1, 4, 9 and 11 are objected to.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/US2017/58182, 10/25/2017, which claims benefit of 62/414,937, 10/31/2016.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Claim Objections
Claims 1, 4, 9 and 11 are objected to because of the following informalities:
Claims 1 and 9 recite: “…growth of a desired bacteria..” and “growth of a non-desired bacteria…”, which, for grammatical purposes, should read: “…growth of desired bacteria..” and “growth of non-desired bacteria…” or “…growth of a desired bacterium..” and “growth of a non-desired bacterium…” Relevant dependent claims should also be revised, if necessary, for the purpose of proper antecedent basis.
Claim 9 recites: “…preserving the sample…; and packaging the preserved sample…; wherein providing the microbiome modulator to the sample occurs prior to preserving the sample”, which should read: “…preserving the sample…; packaging the preserved sample…; and wherein providing the microbiome modulator to the sample occurs prior to preserving the sample.”
Claims 4 and 11 recite: “…at least one of a bacteriophage and a predatory bacteria…”, which should read: “…at least one of a bacteriophage and/or a predatory bacterium…”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:

Claims 1 and 9 recite: “…, the microbiome modulator being further configured to discourage growth of a non-desired bacteria in the microbial community”, which has been interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, because it uses a generic placeholder “microbiome modulator” coupled with functional language “…being further configured to discourage growth of a non-desired bacteria in the microbial community” without reciting sufficient structure to achieve the function.
Furthermore, the generic placeholder is not preceded by a structural modifier.  Sufficient structural language associated with the term “microbiome modulator” to achieve its function is not described in the specification. That is, the term is described in the specification by what it does (i.e., functionally) rather than by what it is (i.e. structurally), except for one example with regard to a specific function (e.g., see 

Because this claim limitation is being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification recites: “…the microbiome modulator can include a bacteriophage and/or a predatory bacteria that discourage growth of a non-desired bacteria in the microbial community of the sample” (originally-filed specification, pg. 5, lines 16-18); and “…, the microbiome modulator could comprise a prebiotic” (pg. 4, lines 28-29). That is, although the cited microbiome modulators have a specific structure, as described, the subsequent limitation ‘the microbiome modulator being further configured to’ implies that the structures of the cited microbiome modulator species have been further modified, with no indication as to what this modification is.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph.
For example, claims 1 and 9 could read: “…the sample includes providing a microbiome modulator to the sample, the microbiome modulator comprising a first 
Other language will be considered.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 2, 4, 6, 7, 9, 11, 13, 14 and 16 are rejected under 35 U.S.C. §103 as being unpatentable over Kumar et al. ((2014) Curr. Prot. Human Gen. Unit 18.8, 18.8.1-18.8.29) in view of Lau et al. ((2016 July 01) Genome Med. 8(72): 1-10), and Perez et al. ((2015 Dec. 11) Environ. Microbiol. 18(3): 766-779).
[All references cited in the previous (now vacated) Final Office Action mailed 11 May 2021.]

Kumar et al. addresses some of the limitations of claims 1, 7, 9, 14 and 16, and the limitations of claims 6 and 13.
Regarding claims 1 and 9, Kumar et al. shows providing samples which represent a “fecal library” of archived microbes (pg. 18.8.5, para. 1 [Claims 1 and 9- A method for archiving a microbiome]).
 Fecal samples can be collected using the stool method, which follows a series of steps. Step 1.- Place a plastic hat over the toilet seat to collect stool (no urine); Step 3.- Add the entire clear modified Cary Blair solution in the provided tube to the stool sample in the cup; and Step 4.- Screw the cap onto the specimen cup with the stool/solution; wrap 
	Regarding claims 6, 7, 13, 14 and 16, the fecal samples are diluted in modified Cary-Blair medium. These samples represent the “fecal library” of archived microbes. Also, four aliquots (without added glycerol) are dispensed into screw cap tubes. These are used for DNA extraction/microbiome analysis (pg. 18.8.5, para. 1 [Claims 6 and 13- a reconstitution fluid separate from the preserved sample] [Claim 16- reconstituting the preserved sample to recreate the microbiome] [Claims 7 and 14- reconstitution fluid]).
	Kumar et al. teaches that ‘modified’ Cary-Blair medium is used to preserve microbe viability in the sample (pg. 18.8.2, para. 1, lines 19-23). 

	Kumar et al. does not show: 1) expanding the microbial community in the sample [Claims 1 and 9]; 2) expanding the microbial community in the sample includes providing a microbiome modulator to the sample [Claims 1 and 9]; 3) the microbiome modulator comprises a prebiotic [Claims 1 and 9]; 4) providing the microbiome modulator to the sample occurs prior to preserving the sample [Claims 2 and 9]; 5) the microbiome modulator comprises at least one of a bacteriophage and a predatory bacterium [Claims 4 and 11]; and 6) the microbiome modulator is provided in the reconstitution fluid [Claims 7 and 14]. 
 

	Lau et al. shows that the majority of the bacteria in the human gut microbiota can be cultured, and that the described method (called ‘culture-enriched molecular profiling’) reveals a greater bacterial diversity compared to culture-independent sequencing (pg. 1, Abstract, Conclusions). The datasets (of rRNA sequences) supporting the results from performance of the described method have been deposited in the Sequence Read Archive (pg. 9, column 2, para. 5  [nexus to Kumar et al.] [a method for archiving a microbiome]).
	Regarding claims 1, 2, 7, 9 and 14, targeted culturing for isolating a specific microorganism (here, Lachnospiraceae sp.) can be performed by using the culture-enriched molecular profiling method. The method was applied to healthy (HV3) and IBS [irritable bowel syndrome] (IBS4) fecal samples (pg. 7, column 1, last para. [nexus to Kumar et al.] [microorganisms from fecal samples]). When the bacterial composition (of the samples) is not known, the method demonstrates that a bacterial group of interest can be isolated from fecal samples. Inulin has been shown to increase the growth of butyrate-producing bacteria, including Lachnospiraceae, in vivo and in vitro. HV3 and IBS4 fecal samples were cultured on BHI + inulin (inu) and BEEF (cooked meat agar), and colonies isolated. Sanger sequencing of the 16S rRNA was performed on 146 isolated colonies (pg. 7, column 1, last para. thru column 2, lines 1-24 [Claims 1 and 9- expanding the microbial community in the sample; providing a microbiome modulator to the sample, the microbiome modulator that encourages the growth of desired bacteria in 
	It is noted that Applicant’s specification recites: “Addition of microbiome modulators like the prebiotic inulin could be used…” (pg. 4, line 33). That is, the inulin, shown by Lau et al., is a prebiotic.

	Perez et al. addresses some of the limitations of claims 1 and 9, and the limitations of claims 4 and 11.
	Regarding claims 1, 4, 9 and 11, Perez et al. teaches that the first documented study on bacterial predation was carried out three quarters of a century ago. Predatory bacteria are distributed in a wide variety of environments and interactions between predatory and non-predatory populations seem to be the most important factor in bacterial selection and mortality (pg. 766, column 1, Summary). Bdellovibrio exovorus (among other Bdellovibrionales sp) is an example of a predator which exploits a specific type of predatory mode (Fig. 1) (pg 767, column 2, para. 1 and pg. 768, Fig. 1). The predatory host-dependent life cycle of B. bacteriovorus has been described and consists of two phases: an extracellular attack phase, and a growth phase. In the growth phase, the predator irreversibly attaches to a Gram-negative bacterium and penetrates the periplasmic space, where it grows, replicates and kills the prey cell (pg. 769, column 1, para. 2). Predatory bacteria are attracting a great deal of attention as alternatives to antibiotics the overuse of which has led to the development of resistance thereto, resulting in their loss of therapeutic effectiveness (pg. 775, column 1, para. 3 
	It is noted that Applicant’s specification recites: “…, the microbiome modulator can include a bacteriophage and/or a predatory bacteria that discourage growth of a non-desired bacteria in the microbial community of the sample. One example of a predatory bacteria could include Bdellovibrio bacteriovorus that are known to prey on Gram negative pathogens” (pg. 5, lines 16-19). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for archiving a microbiome, as shown by Kumar et al., by including: 1) a step of expanding the microbial community in the sample [Claims 1 and 9]; 2) a microbiome modulator in the expanding step, prior to preserving the sample [Claims 2 and 9]; and 3) a microbiome modulator which comprises a prebiotic which encourages the growth of desired bacteria in the microbial community [Claims 1 and 9], as shown by Lau et al., with a reasonable expectation of success, because Lau et al. shows a method in which (fecal) samples encompassing a microbial community can be collected, expanded, and preserved for the purpose of creating a microbiome archive, and Kumar et al. shows a method of collecting, preserving, and packaging (fecal) samples for the purpose of creating a microbiome archive (MPEP 2143 (I)(A,G)).
Although Lau et al. does not show packaging a preserved sample, and Kumar et al. does not show expanding the microbial community, one of ordinary skill in the art of microbiome identification and preservation would understand that either of the methods 
  One of ordinary skill in the art would have been motivated to have made those modifications, because Lau et al. teaches that described method, called ‘culture-enriched molecular profiling’, reveals a greater bacterial diversity within the collected sample compared to culture-independent sequencing (pg. 1, Abstract, Conclusions). The method demonstrates that the majority of the human gut microbiota can be captured by culture-enriched profiling and the method can be applied to the recovery of specific bacterial groups. This method also highlights the ability of culture for recovering low abundance bacteria and for revealing diversity that may be underrepresented by other methods (pg. 9, column 2, para. 1). That is, the method, shown by Lau et al., which includes expanding the microbial community in a sample (e.g., before preserving said community) enables the recovery of specific bacterial groups, such as a group of desired bacteria, which can be encouraged to grow with the addition of a microbiome modulator, such as a prebiotic.
It would have been further obvious to have included in the microbiome modulator at least one of a bacteriophage and/or a predatory bacterium [Claims 4 and 11], with a reasonable expectation of success, because Perez et al. teaches that bacterial predation is well known, and that specific genera of bacteria (such as Bdellovibrionaceae, and specifically B. bacteriovorus) are particularly successful in 
Compare to Applicant’s example of a predatory bacterium to be used in the method which is Bdellovibrio bacteriovorus.
One of ordinary skill in the art would have been motivated to have made that modification, because Perez et al. suggests that predatory bacteria could potentially be utilized to kill certain types of bacteria as a substitute for the use of antibiotics. Therefore, one of ordinary skill in the art would consider trying to use predatory bacteria in order to discourage the growth of undesired bacteria in other applications, such as in microbiome samples in which the presence of a particularly plentiful genus or species of bacteria (e.g., gram-negative bacteria in fecal samples) might overshadow the presence of other less plentiful bacterial types, which would, in turn, prevent the identification of all of the bacteria found in said fecal samples, for the purpose of creating a comprehensive archive of included microbial species.
It would have been further obvious to have provided the microbiome modulator in the reconstitution fluid [Claims 7 and 14], with a reasonable expectation of success, because Kumar et al. shows a reconstitution fluid and Lau et al. shows a prebiotic, as microbiome modulator (MPEP 2143 (I)(A,G)). Therefore, it would be obvious (and one of ordinary skill in the art would be motivated) to combine the two components in order 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claims 5 and 12 are rejected under 35 U.S.C. §103 as being unpatentable over Kumar et al. in view of Lau et al., and Perez et al., as applied to claims 1, 2, 4, 6, 7, 9, 11, 13, 14 and 16 above, and further in view of Blekhman et al. ((2016 Aug. 16) Sci. Reports 6(31519): 1-5).
[Blekhman et al. cited in the previous (now vacated) Final Office Action mailed 11 May 2021.]

Kumar et al. in view of Lau et al., and Perez et al., as applied to claims 1, 2, 4, 6, 7, 9, 11, 13, 14 and 16 above, do not show: 1) the sample is preserved by lyophilization [Claims 5 and 12].

Blekhman et al. addresses the limitations of claims 5 and 12.
Regarding claims 5 and 12, Blekhman et al. shows studies which compare approaches to various types of storage methods for gut microbiome samples. The gold standard of preservation is immediate freezing, which is compared to three other methods: lyophilization, storage in ethanol, and storage in RNAlater (pg. 1, Abstract [nexus to Kumar et al.] [preserving a microbiome sample, fecal samples] [nexus to Lau Macaca mulatta) were compared (pg. 2, para. 1). Among the OTUs (operational taxonomic units) that were present at an abundance ≥0.1% in any sample (n = 696 OTUs), none were identified as present in one condition, but absent in the other three storage conditions (pg. 2, para. 3). Further, although several changes in the rank order of Shannon’s Diversity Index (SDI, a measurement of microbiome diversity) values by individual macaque across conditions, individual identity explained a larger proportion of the variance in SDI across samples than storage condition (pg. 2, last para. thru pg. 3, line 1). That is, Blekhman et al. shows that lyophilization can be used to preserve fecal samples, as shown by Kumar et al. and Lau et al., without losing the level of microbial diversity within the samples.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for archiving a microbiome, as shown by Kumar et al. in view of Lau et al., and Perez et al., as applied to claims 1, 2, 4, 6, 7, 9, 11, 13, 14 and 16 above, by preserving the sample by lyophilization [Claims 5 and 12], with a reasonable expectation of success, because Perez et al. shows that fecal samples, which are shown by Kumar et al. and Lau et al., can be lyophilized and analyzed for microbial representation (by enumerating OTUs) in that specific (fecal) microbiome (MPEP 2143 (I)(A,G)).
One of ordinary skill in the art would have been motivated to have made that modification, because Perez et al. shows that all of the methods examined, including lyophilization, exhibited the same categories or types of OTUs (n = 696); that is, the 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claims 8 and 15 are rejected under 35 U.S.C. §103 as being unpatentable over Kumar et al. in view of Lau et al., and Perez et al., as applied to claims 1, 2, 4, 6, 7, 9, 11, 13, 14 and 16 above, and further in view of Haber et al. (U.S. Patent No. 5,681,574; Date of Patent: Oct. 28, 1997).
[Haber et al. cited in the previous (now vacated) Final Office Action mailed 11 May 2021.]

Kumar et al. in view of Lau et al., and Perez et al., as applied to claims 1, 2, 4, 6, 7, 9, 11, 13, 14 and 16 above, do not show: 1) the packaging is a dual chambered ampoule including a first chamber and a second chamber, the first chamber of the ampoule includes the preserved sample, the second chamber of the ampoule includes the reconstitution fluid [Claims 8 and 15].

Haber et al. addresses the limitations of claims 8 and 15.
Regarding claims 8 and 15, Haber et al. shows a method of storing a dry medication and a rehydrating fluid in separate chambers of the same packaging (Abstract and Figure 1). The rehydrating fluid is meant to reconstitute the dried medication when the contents of both chambers are allowed to meet (Abstract). The packaging is a compact, single use applicator (column 1, lines 7-12). The applicator has two, separate chambers (a proximate chamber and a distal chamber) wherein the distal chamber houses a dehydrated medication that was formed by lyophilization and the proximate chamber stores a liquid diluent (column 1, lines 50-67 thru column 2, lines 1-4). The contents of both chambers are separated by a closed valve which, when opened, allows the liquid diluent in the proximate chamber to be introduced to the lyophilized medication in the distal chamber, thus rehydrating the lyophilized medication (column 2, lines 5-17).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for archiving a microbiome, as shown by Kumar et al. in view of Lau et al., and Perez et al., as applied to claims 1, 2, 4, 6, 7, 9, 11, 13, 14 and 16 above, by using a dual chambered ampoule, as packaging, in which one chamber includes the preserved sample, and the other chamber includes the reconstitution fluid [Claims 8 and 15], with a reasonable expectation of success. Haber et al. shows a device comprising two chambers, one of which contains a sample to be reconstituted and one of which 
One of ordinary skill in the art would have been motivated to have made that modification, because Kumar et al. shows a packaging ritual which comprises a screw cap tube containing the stool sample or specimen, tape for wrapping the tube cap, paper towel or absorbent pad for wrapping the taped screw cap tube, a biohazard bag for holding the screw cap tube, and a box to hold the screw cap tube-cum-stool sample, which goes into a (FedEx) Clinical Pak (pg. 18.8.4, steps 4 thru 6). Therefore, one of ordinary skill in the art would contemplate lyophilizing the fecal sample, as shown by Blekhman et al., and packaging it into a device, such as that shown by Haber et al., in order to minimize packaging steps and packaging material which would, in turn, reduce the time and cost required to package the sample for subsequent processing, especially multiple fecal samples.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, pp. 3-9, filed 11 October 2021 with the Appeal Brief, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, are moot, in view of the claim numbering discrepancy noted above. The arguments do not refer to 

On the other hand, Applicant’s arguments, pp. 6-8, filed 14 January 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered, but they are not persuasive.

	1. Applicant remarks (pg. 7) that no prima facie case of obviousness is presented for Applicant's amended independent claims 1, 9, and 17 because the prior art references do not teach or suggest all the claim limitations of these amended claims in a manner that includes a rational underpinning. In particular, Applicant respectfully asserts that the art of record fails to teach or suggest "the microbiome modulator comprising a prebiotic that encourages growth of a desired bacteria in the microbial community, the microbiome modulator being further configured to discourage growth of a non-desired bacteria in the microbial community " as specified by Applicant's amended claims 1 and 9. The prior art references fail to teach or suggest "the microbiome modulator comprising a prebiotic and at least one of a bacteriophage and a predatory bacteria, wherein the prebiotic is configured to encourage growth of a desired bacteria in the microbial community, and wherein the bacteriophage and the predatory bacteria are configured to discourage growth of a non-desired bacteria in the microbial community," as specified by Applicant's amended claim 17.
	However, in response to Applicant, one of ordinary skill in the art of prebiotic application would understand that prebiotics have the inherent property of encouraging 
	
2. Applicant remarks (pg. 8) that the Office also admits that neither Kumar nor Lau teach or suggest administering a modulator to the sample that includes a bacteriophage or predatory bacteria to discourage growth of a non-desired bacteria in the microbial community, but that it would be obvious to modify the microbiome modulator of Kumar and Lau to include a predatory bacteria as taught by Perez to select for/encourage the growth of targeted bacterial populations by inhibiting growth of particular bacteria. Applicant respectfully disagrees that a person of ordinary skill in the art would seek to modify the samples of Kumar in these two manners, because the two suggested modifications to the samples in Kumar are contradictory to one another. Applicant respectfully submits that the Office's rationale to modify the testing sample of 
However, in response to Applicant, it is not clear how adding a prebiotic to encourage the growth of specific (e.g., desired) bacteria, and adding a bacteriophage and/or predatory bacteria to discourage the growth of other specific bacteria (e.g., non-desired bacteria) are contradictory to one another. Applicant’s invention describes this scenario. One of ordinary skill in the art of microbial propagation would understand how to select the type of prebiotic to encourage the growth of specific desired bacteria, and how to select the bacteriophage and/or predatory bacteria that would discourage the growth of specific non-desired bacteria. In addition, it is well known that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Further in response to Applicant, Applicant does not show the specific deficiencies of each of the prior art references as they are combined to show the claimed subject matter. Applicant states what each of the references states (pp. 6-7), but does not describe the specific deficiencies of each reference. In addition, in response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

 
Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651